Citation Nr: 0929221	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for obstructive voiding 
with hesitancy, including as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to an initial compensable disability rating 
for dizziness.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from April 1968 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a November 2008 decision, the Board adjudicated several 
claims, but remanded the claims listed on page 1 for 
development.  In February 2009, VA's Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) addressing the evidence submitted since the February 
2006-issued statement of the case (SOC).  In March and June 
2009, the Veteran submitted additional evidence and argument 
and in June 2009, he waived his right to initial RO review of 
that evidence.  Thus, a remand is unnecessary.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus and 
for kidney stones.

2.  The Veteran has submitted a medical article that tends to 
link obstructive voiding with hesitancy to diabetes mellitus.

3.  The Veteran has denied any current obstructive voiding 
with hesitancy.  

4.  The competent medical evidence attributes the reported 
symptom of urinary dribbling after voiding to non-service-
connected benign prostatic hypertrophy.

5.  The service-connected dizziness disability has been 
manifested throughout the appeal period by complaints of 
dizziness and occasional staggering.

6.  There is no competent evidence of a cerebellar gait.


CONCLUSIONS OF LAW

1.  The veteran's genitourinary disability, which is 
manifested by obstructive voiding with hesitancy, was not 
incurred or aggravated in service, and is not proximately due 
to, or the result of, or chronically aggravated by his 
service-connected type II diabetes. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  The criteria for a 30 percent initial schedular rating 
for a dizziness disability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.87, Diagnostic Codes 6204, 6205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative (no representative 
in this case) of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, such notice was provided to the claimant in 
September 2006, followed by remand, re-adjudication, and 
issuance of an SSOC.

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting in obtaining 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All necessary development has 
been accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained VA outpatient treatment 
reports.  The claimant submitted private treatment records 
and medical treatise evidence.  The claimant was afforded 
several VA medical examinations.  The claimant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran 
has earned the Combat Infantryman Badge for action in 
Vietnam, he must be afforded this consideration.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The amended version of § 3.310(b) places a burden on the 
Veteran to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  Because the claim 
was pending before the regulatory change was made, the Board 
will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, as that version favors the Veteran.

The Veteran's STRs reflect that at separation, he completed a 
medical history questionnaire and checked "yes" to history 
of kidney stone or blood in urine.  The examiner did not 
address this complaint and found the genitourinary system 
normal.  

In his original, November 2003 claim, the Veteran sought 
service connection for diabetes and kidney stones.  He 
submitted August 1993 private X-ray evidence of a stone in 
the left ureter causing an obstructive abnormality.  A 
September 2002 private report notes that irritative urinary 
symptoms had abated. 

In January 2004, a VA examiner noted that a prostate gland 
examination could not be conducted due to obesity.

An April 2004 VA genitourinary compensation examination 
report reflects a complaint of kidney stones.  In a May 2004-
issued rating decision, the RO granted service connection for 
kidney stones.  In June 2004, the RO granted service 
connection for diabetes.

In October 2004, the Veteran reported obstructive voiding 
with hesitancy and slow or weak voiding.  

A May 2005 VA diabetes compensation examination report 
reflects that a prior prostate examination revealed a normal 
prostate with a PSA reading of 4.2 in April 2005. 

In August 2005, the Veteran submitted numerous medical 
articles.  One such article, "Urinary Incontinence in 
Individuals with Diabetes Mellitus", notes that urinary 
dysfunction can accompany diabetes mellitus and/or obesity.  
The article explains that most urinary dysfunctions are 
manifested by urinary incontinence, but also mentions that 
weak stream, need to strain to void, and sensation of 
incomplete bladder emptying, are symptoms of a neurogenic 
bladder.  The article reflects that a neurogenic bladder is 
usually considered autonomic neuropathy unrelated to diabetes 
mellitus.  

In August 2005, the Veteran clarified that he sought service 
connection for obstructive voiding due to his service-
connected diabetes.  In an April 2006 substantive appeal, the 
Veteran again argued that his claim for service connection 
for obstructive voiding with hesitancy is based on secondary 
service connection due to type II diabetes mellitus.

In January 2008, the Board remanded the claim to obtain an 
opinion addressing the relationship between urinary symptoms 
and service-connected type 2 diabetes. 

A December 2008 VA genitourinary compensation examination 
report reflects that the examiner elicited relevant symptoms 
from the Veteran.  The Veteran reported that obstructive 
voiding with hesitancy had abated years ago with no further 
complaint.  He reportedly urinated four to five times per day 
without hesitancy, dysuria, or decreased stream.  The 
examiner concluded that urine dribble after urination was 
consistent with benign prostatic hypertrophy. 

In May and June 2009, the AMC received correspondence from 
the Veteran and his spouse indicating continued disagreement 
with several issues currently or formerly before the Board.  
This correspondence does not, however, indicate any 
disagreement with the December 2008 VA examiner's assessment 
that the Veteran's obstructive voiding with hesitancy had 
abated years ago, nor does it mention any further problem 
with obstructive voiding with hesitancy.  

In Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991), the 
Court stressed that the Board "...must consider only 
independent medical evidence to support there findings rather 
than provide their own medical judgment in the guise of a 
Board opinion."  The Court further stressed that the Board 
"...is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions."  Id, at 175.  In this 
case, the Veteran, rather than the Board, has supplemented 
the record with a medical article that discusses a 
relationship between diabetes mellitus and urinary hesitancy.  
The Board finds this medical evidence persuasive because it 
reflects that diabetes mellitus might cause urinary symptoms 
similar to those reported by the Veteran.  No medical 
evidence has been supplied that disputes this favorable 
medical treatise evidence.  

The claim nevertheless fails, however, because the Veteran 
has denied any relevant symptom during his recent, December 
2008, VA genitourinary compensation examination.  The only 
current urinary-related symptom he would admit was urinary 
dribbling, which the examiner attributed to benign prostatic 
hypertrophy, rather than to diabetes mellitus.

The Veteran is held to be competent where he reports his own 
easily observable symptom.  Observations such as this do not 
involve a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of value because the determination of the existence 
of current urinary obstruction or urinary hesitancy involves 
a question that the Veteran himself may easily observe.  

Because the Veteran has denied the existence of obstructive 
voiding with hesitancy that he had earlier based his claim 
upon, the Board concludes that there is no current disability 
related to the previous complaint.  In the absence of medical 
evidence of a current disability, the claim for service 
connection is not plausible.  The Court has specifically 
disallowed service connection where there is no present 
disability:  "[c]ongress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

One final observation is in order.  Service connection is in 
effect for recurring kidney stones, rated 10 percent under 
Diagnostic Code 7508.  This is relevant to the current appeal 
because the obstructive voiding complaints have been roughly 
coincidental with the passing of kidney stones.  Thus, 
obstructive voiding symptoms that may be attributed to 
recurring kidney stones are already service-connected and are 
considered under Diagnostic Code 7508.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for obstructive voiding with hesitancy secondary 
to diabetes mellitus is therefore denied. 

Increased Disability Evaluation 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  In this 
case, the appeal arises from the initial rating assigned for 
dizziness.  The Court also held that where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings is necessary.  Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

The Veteran seeks a higher initial rating for dizziness.  The 
service-connected dizziness symptoms have been initially 
rated noncompensably under Diagnostic Code 6299-6205.  
Service connection is in effect for tinnitus, rated 10 
percent, and for bilateral hearing loss disability, rated 
noncompensably.  Tinnitus and hearing loss are significant in 
that the presence of tinnitus and hearing loss may affect a 
rating assigned for Meniere's syndrome.  

Service connection is also in effect for diabetes mellitus.  
This is significant because medical authority has associated 
dizziness with diabetes.  Under Diagnostic Code 7913-
Diabetes mellitus, compensable complications arising from 
diabetes are to be separately rated.  Thus, it is appropriate 
to consider a separate compensable rating for a disability 
manifested by dizziness due to diabetes mellitus. 

Diagnostic Code 6205 addresses impairment resulting from 
Meniere's syndrome (endolymphatic hydrops).  A zero percent 
rating is not offered for Meniere's.  The minimum rating 
offered is 30 percent.  Under Diagnostic Code 6205, hearing 
impairment with vertigo occurring less than once a month, 
with or without tinnitus, warrants a 30 percent evaluation.  
The next higher rating of 60 percent requires evidence of 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating is offered where 
there is evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6205 (2008).  

Cerebellar gait is a staggering, ataxic gait, sometimes with 
a tendency to fall to one side, indicative of cerebellar 
lesions, Dorland's Illustrated Medical Dictionary 671 (28th 
ed. 1994).  Ataxic gait is an unsteady, uncoordinated walk, 
with a wide base and the feet thrown out, due to some form of 
ataxia, Id.  Vertigo is an illusory sense that either the 
environment or one's own body is revolving, Id., at 1820.  

A note following Diagnostic Code 6205 reflects that Meniere's 
syndrome is evaluated under the above criteria or by 
separately evaluating vertigo (as a peripheral vascular 
disorder), hearing impairment, and tinnitus, using which ever 
method results in a higher overall evaluation.  

It is appropriate to discuss the December 2008/January 2009 
VA ear disease examination report.  The report notes, 
confusingly, that an ear-nose-throat (ENT) examination was 
performed on December 16, 2008, but yet the same report is 
also dated January 12, 2009.  For clarity, the report will be 
referred to as the December 2008 report.  

The December 2008 ENT physician concluded, "My opinion today 
is that he does not have, and has not had, Meniere's 
disease."  Because Meniere's is not shown, the Board will 
consider Diagnostic Code 6204.  Moreover, where tinnitus is 
to remain separately rated, as here, the rater is to consider 
a rating for vestibular disorder (code 6204), which does not 
forbid a separate rating for tinnitus.   See note following 
Diagnostic Code 6205.  

Under Diagnostic Code 6204-Peripheral Vascular Disorders, 
episodes of dizziness and occasional staggering warrant a 30 
percent rating.  30 percent is the maximum rating offered 
under Diagnostic Code 6204.  Where occasional dizziness is 
the only manifestation, a 10 percent rating is warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (2008).  Because the 
dizziness disability appears to be manifested by dizziness 
and occasional staggering, the criteria for a 30 percent 
rating under Diagnostic Code 6204 are more nearly 
approximated.  

Returning to Diagnostic Code 6205, the next question is 
whether a rating greater than 30 percent is warranted under 
Diagnostic Code 6205.  

A 60 percent rating under Diagnostic Code 6205 requires 
evidence of hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A 100 percent rating requires 
evidence of hearing impairment, vertigo, and a cerebellar 
gait, with or without tinnitus.  In this case, there is 
evidence of hearing impairment, tinnitus, and "attacks" of 
dizziness, but a cerebellar gait has not been demonstrated.  

Concerning the absence of a cerebellar gait, the Board's 
remand instructions specifically called for an examiner to 
determine whether a cerebellar gait was manifested.  During 
the examination, the Veteran described his dizziness as a 
feeling that he was going to pass out.  He had formerly 
mentioned that it felt like a motion sensation.  The Veteran 
reported that dizziness sometimes brought him to his knees 
and sometimes caused staggering.  He denied diaphoresis 
(diaphoresis is perspiration, especially profuse 
perspiration, Dorland's Illustrated Medical Dictionary 460 
(28th ed. 1994)).  The December 2008 ENT report notes that 
the Veteran presented a fairly credible complaint of 
dizziness, associated with his service-connected diabetes.  
The December 2008 ENT examiner also noted the Veteran's 
complaint of staggering to the knees, but observed no 
relevant symptom during the examination. 

Because no ear or vestibular pathology was observed, the 
December 2008 ENT physician agreed that the dizziness 
disability is associated with diabetes; however, the 
physician observed no cerebellar gait.  As discussed above, 
the VA physician concluded that Meniere's disease was not 
shown.  From these facts, the Board concludes that there is 
credible lay evidence of dizziness with occasional 
staggering, but there is no competent evidence of a 
cerebellar gait.  Because cerebellar gait was not found, the 
criteria for a rating greater than 30 percent under 
Diagnostic Code 6205 are not more nearly approximated.  

Comparing these manifestations with the criteria of 
Diagnostic Code 6205, the criteria for a 60 percent or 
greater schedular rating are not more nearly approximated.  
The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 30 percent initial 
schedular disability rating for a dizziness disability 
secondary to diabetes mellitus is therefore granted.  

Extraschedular Consideration

Finally, the Veteran's dizziness disability does not warrant 
an extraschedular evaluation.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, the RO must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

The veteran's dizziness disability causes impairment in 
occupational and social functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  And according to 38 C. F. R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

TDIU

Entitlement to TDIU on a schedular and extraschedular basis 
is discussed in the remand portion below. 




ORDER

Service connection for obstructive voiding with hesitancy, 
claimed secondary to diabetes mellitus, type II, is denied.

An initial 30 percent schedular rating for dizziness is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

Because the decision above grants additional benefits, the 
case must be remanded for consideration of the newly-granted 
increased schedular rating in conjunction with the appeal for 
TDIU.  

Moreover, a claim for TDIU implies consideration of increased 
schedular ratings for all service-connected disabilities.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that 
a claim for unemployability compensation was an application 
for increased compensation within the meaning of 38 U.S.C. 
§ 5110(b)(2).  Thus, the Board must review for accuracy all 
disability ratings currently in effect.  

Reviewing the ratings currently in effect to insure their 
accuracy reflects that service-connected kidney stones are 
rated 10 percent under Diagnostic Code 7508.  The evidence 
reflects the recurrence of kidney stones and a December 2008 
VA genitourinary compensation examination report reflects 
that the Veteran has been on a four-year regimen of 
doxazosin, a drug therapy for reducing the recurrence of 
kidney stones.  Although doxazosin may also treat 
hypertension, the VA examiner clearly noted that in this 
case, it was prescribed for kidney stones.  

Because recurring kidney stones requiring drug therapy is 
shown, Diagnostic Code 7508 clearly requires that a 30 
percent schedular rating be considered.  This is referred to 
the AMC for appropriate action.  

An undated SSA "Explanation of Determination" reflects that 
various disabilities precluded the Veteran from working from 
September 9, 2004.  However, the records establishing the SSA 
disability award are not associated with the claims files.  
SSA records are relevant to a TDIU claim and hence it is 
necessary that VA try to obtain those records.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether and extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  VAOPGCPREC 6-96.

In this case, the Veteran has alleged that the rating 
schedule is inadequate to compensate him.  Therefore, further 
consideration under 38 C.F.R. § 4.16 and § 3.321(b) (1) is 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996).  Moreover, in VAOPGCPREC 6-96, VA's General Counsel 
held that where the Veteran has requested, the Board must 
refer the extraschedular issue to the appropriate authority 
for initial consideration, as the Board lacks jurisdiction to 
award this benefit in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain 
pertinent SSA decisions and the medical 
records upon which those decisions are 
based.  

2.  The AMC must implement the 30 percent 
schedular rating for dizziness granted 
above and must consider an increased 
rating for kidney stones in accordance 
with the discussion set forth above.

3.  Following accomplishment of the 
above, the AMC must consider the TDIU 
claim under §§ 4.16(a), 4.16(b), and/or 
3.321(b), as appropriate.  If TDIU is not 
awarded for any portion of the appeal 
period, the AMC should submit the claim 
to the Director, Compensation and Pension 
Service, for extraschedular consideration 
in accordance with 38 C.F.R. § 4.16(b) 
and § 3.321 (b).  Following that action, 
if the desired benefits are not granted, 
an appropriate SSOC should be issued.  
The Veteran should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for an examination (if an examination is 
deemed necessary) without good cause, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


